             UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF WISCONSIN

 MARCIA LAUDE and THE ESTATE OF
 DONALD C. LAUDE,

                      Plaintiffs,              Case No. 19-CV-783-JPS-JPS

 v.

 ALEX M. AZAR, II and UNITED                                 ORDER
 HEALTHCARE INSURANCE
 COMPANY,

       Involuntary Plaintiffs,

 v.
 SSC GREENFIELD OPERATING
 COMPANY LLC, ABC 1–5 INSURANCE
 COMPANIES, WISCONSIN HOLDCO
 LLC, DEF 1–5 INSURANCE
 COMPANIES, SAVASENIORCARE
 ADMINISTRATIVE SERVICES LLC, JKL
 1–5 INSURANCE COMPANIES, SSC
 EQUITY HOLDINGS LLC, MNO 1–5
 INSURANCE COMPANIES, MASTER
 TENANT PARENT HOLDCO LLC, GHI
 1–5 INSURANCE COMPANIES, PQR 1–5
 INSURANCE COMPANIES, STU 1–5
 INSURANCE COMPANIES, VWX 1–5
 INSURANCE COMPANIES, YZA 1–5
 INSURANCE COMPANIES,
 SAVASENIORCARE CONSULTING
 LLC, SAVASENIORCARE LLC, PROTO
 EQUITY HOLDING LLC, and TERPAX
 INC.,

                      Defendants.


      This personal injury case arises from Donald Laude (“Donald”)’s

short-term rehabilitation stay at a nursing home in the summer of 2016.



  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 1 of 7 Document 23
Plaintiffs, Donald’s widow and estate, allege that Defendants, the operators

of the nursing home, failed to adequately care for Donald, resulting in

severe injuries and, ultimately, his death. The case was originally filed in

Milwaukee County Circuit Court; on May 24, 2019, it was removed to

federal court pursuant to 28 U.S.C. §§ 1332, 1441. A month later, Defendants

filed a motion to stay the action and compel arbitration. (Docket #11). The

Court granted in part the motion to stay and compel arbitration, ordered

the parties to arbitrate according to the terms set forth in the arbitration

agreement (Docket #1-11), and dismissed the case without prejudice.

(Docket #20 at 5). The order explained that Plaintiffs could return to federal

court if arbitration proved inappropriate for some reason. (Id.)

       Now, nearly two years later, Plaintiffs seek relief from the Court’s

order and judgment pursuant to Federal Rule of Civil Procedure 60(b).

Specifically, they seek relief from the order to compel arbitration so that

they may pursue their case in federal court. For the reasons explained

below, the Court will grant the motion, reopen the case, schedule a

conference pursuant to Federal Rule of Civil Procedure 16, and order

Defendants to respond to the initial complaint.

       Federal Rule of Civil Procedure 60(b) provides that

       [o]n motion and just terms, the court may relieve a party or its
       legal representative from a final judgment, order, or
       proceeding for the following reasons:
       (1)    Mistake, inadvertence, surprise, or excusable neglect;
       (2)    Newly discovered evidence that, with reasonable
       diligence, could not have been discovered in time to move for
       a new trial under Rule 59(b);
       (3)   Fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party;
       (4)    The judgment is void;


                            Page 2 of 7
  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 2 of 7 Document 23
       (5)    The judgment has been satisfied, released, or
       discharged; it is based on an earlier judgment that has been
       reversed or vacated; or applying it prospectively is no longer
       equitable; or
       (6)     Any other reason that justifies relief.

       Motions brought under Rule 60(b) “must be made within a

reasonable time—and for reasons (1), (2), and (3) no more than a year after

the entry of the judgment or order[.]” Fed. R. Civ. P. 60(c)(1). The instant

motion falls under Rule 60(b)(6)’s “catch all” provision, which requires

movants to “prove extraordinary circumstances for relief from judgment.”

Indus. Assoc., Inc. v. Goff Corp., 787 F.2d 268, 269 (7th Cir. 1986); Merit Ins. Co.

v. Leatherby Ins. Co., 714 F.2d 673, 682–83 (7th Cir. 1983) (declining to set

aside an arbitration award pursuant to Rule 60(b) where there was no

evidence that an arbitrator’s previous relationship with a party “created a

substantial danger of an unjust result.”).

       The crux of Plaintiffs’ argument is that, after moving to compel

arbitration, Defendants have “intentionally kept this case in legal limbo,

outside the jurisdiction of any court or arbitrator,” by refusing to engage in

good faith in arbitration discussions. (Docket #22 at 6). Defendants never

filed a response. It is well-settled in this circuit that a failure to make an

argument constitutes waiver. Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th

Cir. 2011) (noting that waiver also results when “a litigant effectively

abandons the litigation by not responding” to an argument). The Court

accepts Plaintiffs’ argument that extraordinary circumstances exist where

Defendants move to compel arbitration over Plaintiffs’ objection, then

refuse to arbitrate for thirteen months, leaving Plaintiffs without a remedy.

       Additionally, Plaintiffs argue that Defendants have now waived

their right to arbitrate. Plaintiffs initially raised this argument in their


                            Page 3 of 7
  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 3 of 7 Document 23
opposition to Defendants’ motion compel arbitration. (Docket #16). At the

time, the Court did not find these arguments persuasive. (Docket #20 at 4–

5). However, in light of the intervening months and Defendants’ lack of

diligence in arbitrating the claims, the Court will revisit the issue.

       Federal courts strongly favor arbitration provisions; however, “a

contractual right to arbitration can be waived.” Kawasaki Heavy Indus., Ltd.

v. Bombardier Rec. Prods., Inc., 660 F.3d 988, 994 (7th Cir. 2011) (citing St.

Mary’s Med. Ctr. of Evansville, Inc. v. Disco Aluminum Prods. Co., 969 F.2d 585,

587 (7th Cir. 1992)). This waiver may be express or implied. (Id.) To infer an

implied waiver of the right to arbitrate, the Court must find that,

“considering the totality of the circumstances, a party acted inconsistently

with the right to arbitrate.” (Id.) (citing Sharif v. Wellness Int’l Network, Ltd.,

376 F.3d 720, 726 (7th Cir. 2004)). Courts may consider multiple factors in

determining waiver; however, “diligence or the lack thereof should weigh

heavily in the decision.” (Id.) (citing Cabinetree of Wis., Inc. v. Kraftmaid

Cabinetry, Inc., 50 F.3d 388, 391 (7th Cir. 1995)). The Seventh Circuit does not

require a showing of prejudice by the non-waiving litigant, though

prejudice may be considered in the totality of circumstances. (Id.)

       This case presents a novel set of facts: Defendants, at least initially,

demonstrated an intent to arbitrate. As the Court discussed in its earlier

Order, while Defendants did not raise the issue of arbitration in pre-suit

negotiations, they nevertheless evinced an intent to arbitrate by filing a

motion to stay and compel arbitration within one month of removing the

case to federal court, as was their statutory right. See (Docket #20 at 4–5).

This was their first and only response to Plaintiffs’ complaint, and, given

the totality of circumstances, was sufficient to show an intent to arbitrate in

the summer of 2019. (Id.)


                            Page 4 of 7
  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 4 of 7 Document 23
       Twenty-two months later, the totality of circumstances has

decidedly changed. In their most recent filing, Plaintiffs describe a series of

attempted communications with Defendants suggesting that Defendants

do not have any interest in dealing with Plaintiffs—in arbitration, or at all.

Plaintiffs initiated contact with Defendants to arbitrate this issue at least

eighteen times in a year-long period. (Docket #22-1). Though Defendants

were always slow to answer, their arbitration correspondence markedly

deteriorated after one unsuccessful mediation on February 25, 2020. Over

the following two months, Plaintiffs contacted Defendants five times before

Defendants’ attorney finally responded, on April 23, 2020, to say that he

was waiting to hear back from his clients. Defendants were then radio silent

for the month of May, despite Plaintiffs’ two follow-up emails.

       On June 5, 2020, Defendants’ attorney finally responded to a

communication sent by Plaintiffs on June 4, 2020, regarding possible

arbitrators. Defendants suggested four potential arbitrators; Plaintiffs

promptly indicated that one of the four suggested arbitrators was

acceptable. Again, Defendants went silent until July 21, 2020, when

Defendants’ attorney said he wanted Plaintiffs’ attorney to suggest

additional arbitrators. That same day, Plaintiffs’ attorney responded with

three additional potential arbitrators; Defendants’ attorney said he would

respond within the week, and never did. On September 1, 2020, Plaintiffs

filed the instant motion for relief from judgment.

       It is very clear from the course of events that Defendants do not wish

to arbitrate this issue, much less deal with Plaintiffs at all. Defendants

habitually ignored Plaintiffs’ emails and phone calls; neglected to select an

arbitrator despite Plaintiffs’ multiple efforts to agree on one; and failed to

even attempt to reschedule the matter for mediation over six months after


                            Page 5 of 7
  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 5 of 7 Document 23
the first mediation proved unsuccessful. Plaintiffs made prompt, regular,

and good faith attempts to move the arbitration process forward. Their

efforts were met with delayed indecisiveness bordering on apathy.

       Defendants have impliedly waived their rights to arbitrate by

repeatedly snubbing Plaintiffs’ efforts to arbitrate the matter for well over

a year. Defendants’ utter lack of diligence in pursuing arbitration “weigh[s]

heavily” in the Court’s decision. Kawasaki, 660 F.3d at 994. Defendants may

not compel arbitration and then avoid it for over a year, leaving Plaintiffs

without a remedy for their alleged injury—Plaintiffs’ case has now gone

unresolved for two years since it was first filed, with no end in sight. It is

time for the parties to put the pedal to the metal. This matter will be set for

a scheduling conference pursuant to Federal Rule of Civil Procedure 16.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ motion for relief from judgment

(Docket #22) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the judgment entered on July 31,

2019 (Docket #21) be and the same is hereby VACATED;

       IT IS FURTHER ORDERED that Defendants respond to the

complaint on or before July 6, 2021; and

       IT IS FURTHER ORDERED that this matter be and the same is

hereby scheduled for a telephonic conference pursuant to Federal Rule of

Civil Procedure 16 on Thursday, July 8, 2021 at 8:30 AM. The Court will

initiate the call; counsel shall notify chambers of the direct telephone

number at which they may be reached no later than 12:00 PM the day prior

to the hearing.




                            Page 6 of 7
  Case 2:19-cv-00783-JPS Filed 06/15/21 Page 6 of 7 Document 23
    Dated at Milwaukee, Wisconsin, this 15th day of June, 2021.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                          Page 7 of 7
Case 2:19-cv-00783-JPS Filed 06/15/21 Page 7 of 7 Document 23
